Citation Nr: 0835873	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  07-23 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased disability rating in excess of 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  The veteran's claims file 
is in the jurisdiction of the VA Regional Office in 
Wilmington, Delaware.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking entitlement to an increased disability 
rating in excess of 50 percent for his service-connected 
post-traumatic stress disorder (PTSD).

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  VA's duty 
to assist includes providing a new medical examination when a 
veteran asserts or provides evidence that a service-connected 
disability is worse than when originally rated and the 
available evidence is too old for an adequate evaluation of 
his current condition.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); see also 38 C.F.R. § 3.327(a) (2007) (noting 
that reexaminations are required if evidence indicates there 
has been a material change in a disability).  At the May 2008 
Board hearing, the veteran asserted that some of his post-
traumatic stress disorder (PTSD) symptoms had worsened since 
the most recent August 2006 VA psychiatric examination.  
Specifically, the veteran testified that his ability to focus 
had worsened, and he also indicated that he had trouble with 
concentration and memory.  In addition, the most recent 
treatment records in the veteran's claims file are from May 
2005.  Accordingly, remand is required for the most recent 
medical evidence of record to provide a clear picture of the 
current severity of the veteran's service-connected PTSD.   

Further, the United States Court of Appeals for Veterans 
Claims recently held that 38 U.S.C.A. § 5103(a) requires VA 
to notify a claimant that, in order to substantiate a claim, 
the medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In addition, if the diagnostic code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id.  Under the circumstances of 
this case, the Board concludes that additional notice 
pursuant to Vazquez-Flores v. Peake is required for the 
veteran's increased compensation claim. 

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice that 
meets the requirements set out in 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), to include notice that the 
veteran must provide or request that VA 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
consequent effect on employment and 
daily life; notice of the specific 
requirements of the pertinent 
diagnostic code; notice of the 
assignment of disability evaluations 
and effective dates; and notice of the 
types of evidence available to 
establish entitlement to an increased 
evaluation.  The RO must also provide 
notice as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must contact the veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for his PTSD since May 
2005.  The veteran must be asked to 
complete a separate VA Form 21-4142 for 
any physician or source of treatment he 
may identify.  The RO must then attempt 
to obtain all identified records, to 
include all VA treatment records after 
May 2005.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.  The RO must schedule the veteran 
for a comprehensive VA psychiatric 
examination to determine the current 
severity of the veteran's PTSD.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner must provide 
accurate and fully descriptive 
assessments of all psychiatric 
symptoms.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity of the following 
symptoms due to PTSD: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only highly 
learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; 
disturbances of motivation or mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; intermittently 
illogical, obscure, or irrelevant 
speech; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately, 
or effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships; gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
person hygiene); disorientation to time 
or place; and memory loss for names of 
close relatives, own occupation, or own 
name.  The examiner must also enter a 
complete multiaxial evaluation, and 
assign a Global Assessment of 
Functioning score together with an 
explanation of what the score 
represents in terms of the veteran's 
psychological, social, and occupational 
functioning.  The examiner must provide 
an opinion as to whether the veteran's 
PTSD renders him unable to obtain or 
retain employment.  A complete 
rationale for all opinions must be 
provided.  Any report prepared must be 
typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2007).  In the event that the 
veteran does not report for any 
scheduled examination, documentation 
must be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
must also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in 
complete compliance with the directives 
of this remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

6.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim on appeal 
must be readjudicated.  If the claim 
remains denied, a supplemental 
statement of the case must be provided 
to the veteran and his representative.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




